Citation Nr: 0707306	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran had recognized guerilla service from October 1942 
to June 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a hearing clarification letter received at the Board in 
January 2007, the appellant indicated her desire to appear at 
a videoconference hearing before a Veterans Law Judge at the 
RO.

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In light of the appellant's 
request, the case is remanded for the appellant to be 
scheduled for a videoconference hearing before a Veterans Law 
Judge.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the appellant for 
a Board video conference hearing at the 
RO.  The RO should notify the appellant 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the appellant withdraws 
her hearing request or fails to report 
for the hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




